DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of an amendment filed 23 May 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-21 are pending.
Claims 1, 3, 6, 11, and 15 are amended.
Specification and Drawings:
Amendments to the specification have been submitted.
Amendments to the drawings have been submitted.
Interview Summary
The reply filed on 23 May 2022 includes a complete and accurate record of the substance of the 19 May 2022 interview. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Elissa Kingsland on 3 June 2022.
The application has been amended as follows:
In claim 6, line 3, “attachment” has been changed to –extension--.
EXPLANATION FOR EXAMINER’S AMENDMENT
Claim 6 has been amended to correct an editorial error.
Allowable Subject Matter
Claims 1-21 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1: the subject matter of claim 1 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.
Claim 1 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art:
“wherein at least one recess of the plurality of recesses has a perimeter defined by a melted portion of the second fibers prior to engagement with the at least a portion of the at least one attachment feature of the cartridge”.
Regarding independent claim 6: the subject matter of claim 6 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.
Claim 6 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art:
“wherein at least one recess of the plurality of preformed recesses has a perimeter defined by a melted portion of the fibers of the second knitted outer layer prior to engagement with the at least a portion of the at least one extension feature of the cartridge”.
Regarding independent claim 15: the subject matter of claim 15 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.
Claim 15 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art:
“a plurality of projections formed between adjacent conically shaped recesses defined within the second knitted layer, each projection being configured to engage at least a portion of one recess of the plurality of recesses of the cartridge, each projection having a second Error! Unknown document property name.6Application No. 17/104,436Docket No.: END9238USNP1/47364-456F01USReply to Office Action of March 1, 2022maximum diameter that is greater than the first maximum diameter prior to engagement such that at least a portion of the second fibers at a respective perimeter of the conically shaped recesses are pushed further towards and against a respective conically shaped projection when the adjunct is releasably retained on the cartridge”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINDA J. HODGE/Examiner, Art Unit 3731                                                                                                                                                                                                        

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        3 June 2022